Dodge, J.
To allay the apprehensions expressed by respondent’s counsel in their argument for a rehearing, it is deemed advisable to assure thém that the court certainly ■did not decide that a church building or a parsonage, sufficiently proved to be held by the bishop upon an enforceable trust for a religious association, corporate or incorporate, *24though the conveyance to him'were absolute in form, might not be exempt from taxation; for no such question was presented nor at all considered. The propositions decided were few and simple: (1) That a parsonage, to be exempt, unless rented, must be owned by the religious association, just as much as must its church building or other' real estate; (2) that a deed like that in question, running to an individual without official or fiduciary designation, prima faoie conveyed absolute title to him; and (3) that in this case no sufficient proof was made of any legally enforceable trust for a religious association,— without deciding whether such trust might be proved had the evidence offered been sufficient, or whether, if so proved, it would constitute such ownership by the society as to secure exemption from taxation. If such equitable title be provable at all, the latter question might well turn on whether, by the terms of the trust, the control over the use and title of the property was sufficiently complete to constitute practical ownership by the association, or was so restricted as to leave such practical ownership in the holder of the legal title. We are entirely satisfied of the correctness of the conclusions reached, and find no reason for reconsidering the questions decided in this case.
By the Court. — Motion for rehearing is denied, with $25 costs.